DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1 and 3-21 have been examined and rejected. This Office action is responsive to the amendment filed on August 22, 2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 112
3.	The correction to claim 8 has been approved, and the rejections to claims 8-15 under 35 U.S.C. 112(b) are withdrawn.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-4, 7-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Pub. No. US 2016/0191980 A1), in view of Churchill et al (Pub. No. US 2015/0128042), and further in view of Stroud (U.S. Patent No. 10,675,544).

Claims 1, 3-4, 7 (Method)
Claims 8-11, 14-15 (Computer Readable Storage Medium)
Claims 16-19 (System)
5-1.	Regarding claims 1, 8, and 16, Yu teaches the claim comprising: presenting, on a display communicatively coupled with the computer system, video game content of a video game application to a video game player, by disclosing displaying a first application being executed on a display screen of a digital television [paragraph 75, lines 1-5] where the first application may be a game application [paragraph 76, lines 1-5; paragraph 315].
Yu teaches receiving, from an input device communicatively coupled with the computer system, user input requesting a menu; presenting, on the display, the menu in a layer over at least a portion of the video game content, by disclosing in response to a first signal requesting a menu, displaying the menu overlaid on the displayed first application [paragraph 75, lines 5-7].
Although Yu discloses that the menu includes a list of available applications [paragraph 320; figure 14a] and that the first application is executed on the screen while the menu is displayed [paragraphs 336, 466; figure 36], Yu does not expressly teach the menu comprising a plurality of windows, wherein: the plurality of windows are presented in a glanced state while execution of the video game application and the presentation of the video game content continue, the plurality of windows include an application window and a game window, the application window corresponds to an underlying application on the computer system other than the video game application and is selected based on an interest level of the video game player in the underlying application, the application window presents content provided from the underlying application. Churchill discloses in response to user input, displaying a menu while a game application continues to run [paragraphs 29; figure 6]. The menu comprises several rows of tiles which comprise pins 306 that represent apps/games [paragraph 26, lines 1-5]. The system or home app may automatically populate some or all of the pins for the user on the home screen by applying various rules or heuristics to determine which apps/games are included as pins or analyze usage statistics, user-expressed preferences, user behaviors, or the like when populating tiles in the pins 306 on the personalized home page 305 [paragraph 26, lines 7-14]. This includes the apps/games the user likes the most and/or uses the most frequently [paragraph 26, lines 3-5]. One or more of the pins can be configured to represent a currently executing app/game with user controllability (e.g., experience control, menus, etc.), or implement one or more PIPs, as with the MRU tiles [paragraph 26, lines 16-20; paragraph 25, last 3 lines; paragraph 24, figure 3]. This would allow the user to readily engage in multitasking experiences [paragraph 3, last 6 lines]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the menu items of Yu, tiles representing apps/games where one of the tiles provides content of an underlying application that corresponds to an interest level of the user, as taught by Churchill. This would allow the user to readily engage in multitasking experience.
Yu-Churchill do not expressly teach the game window corresponds to the video game application and presents game content based on a current state of the executing video game application. Stroud discloses in response to receiving user selection of a game title, executing an instance of the selected game title [column 13, lines 26-40]. As a user interacts with the game, a game play evaluator processes the interactions and forwards the processed interactions to a game execution engine to affect an outcome of the game [column 14, lines 4-16]. The updated interactions are stored in a game play datastore and/or user account datastore [column 14, lines 16-27]. As the game play progresses, the user may select an option to pause the game [column 14, lines 43-52]. In response to pausing the game, a game state of the game at a time the pause signal was received is identified [column 14, lines 53-60]. The user may then resume the game by initiating a user selection of a resume option provided in a user interface [column 15, lines 33-47]. [Figure 3B-3C] disclose such a user interface that allows a user to resume a game. As shown, the user interface displays a plurality of games that are available to the user [column 21, lines 37-44; figure 3B]. When a particular game is selected, behavior metrics that are available for the particular game is rendered at the user interface either alongside the content or in a portion of the display screen that also renders the content of the selected game [column 21, lines 45-50; figure 3C]. Behavior metrics include game hints, game clips, game state, and other game related data [column 22, lines 3-6]. The behavior metrics are based on a context of the game [column 22, lines 23-40] and may be presented during game play [column 6, lines 57-64]. This would assist the user in playing the game. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the menu of Yu-Churchill, a game window that presents behavior metrics for the video game application, as taught by Stroud. This would assist the user in playing the game.
Yu-Churchill-Stroud teach receiving, from the input device, a user interaction with the application window; presenting, in the layer, the application window in a focused state based on the user interaction, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321].
Yu-Churchill-Stroud teach presenting, in the layer and while the application window is in the focused state, one or more options to perform one or more action on at least one of content of the application window or the application window itself, by disclosing that the selected menu item is provided with multi-view mode icons [Yu, paragraph 467] as well as controls to interact with the menu item to control the application [Churchill, paragraph 25, lines 13-17, paragraph 26, lines 16-20].
Yu-Churchill-Stroud teach receiving, from the input device and while the application window is in the focused state, a user selection of at least an option of the one or more options; and performing, based on the user selection, the action on the content while the application window is presented in the layer and while the execution of the video game application and the presentation of the video game content continue, by disclosing providing input on controls of the menu item to perform an action [Yu, paragraph 468; Churchill, paragraph 25, lines 13-17, paragraph 26, lines 16-20].

5-2.	Regarding claims 3, 10, and 18, Yu-Churchill-Stroud teach all the limitations of claims 2, 8, and 17 respectively, wherein the menu further comprises a preset icon in a static area, by disclosing that the menu has a first part referred to as a recent part and a second part referred to as an application part [Yu, paragraph 320]. See also an area of the menu displaying MRU tiles [Churchill, paragraph 25, lines 1-6] and a separate area displaying pins [Churchill, paragraph 26].
Yu-Churchill-Stroud teach wherein a user selection of the present icon causes a presentation of the application window, by disclosing by disclosing that the pins allow an app. to be launched as well as allow the user to control the app. or implement one or more PIPs [Churchill, paragraph 26].

5-3.	Regarding claims 4, 11, and 19, Yu-Churchill-Stroud teach all the limitations of claims 1, 8, and 16 respectively, wherein the glanced state corresponds to a first size of the application window, wherein the content of the application window is presented in the application window while in the glanced state, wherein the focused state has a second size larger than the first size and presents the content and the option to perform the action on the content, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321]. Input may be provided on controls of the menu item to perform an action [Yu, paragraph 468; Churchill, paragraph 25, lines 13-17, paragraph 26, lines 16-20].

5-4.	Regarding claims 7 and 15, Yu-Churchill-Stroud teach all the limitations of claims 1 and 8 respectively, further comprising logging out the video game player, and upon a subsequent login of the video game player, presenting again the menu in the layer, wherein context of the game window is updated based on a change to the context of the video game application or the context of the video game player between logging out and the subsequent login, by disclosing that the user may start a session of game play [Stroud, column 13, lines 30-33], exit the game play session before completing the game [Stroud, column 14, lines 28-43] , and re-start the game from where the user left off [Stroud, column 14, lines 33-47]. In a multi-user game, when one user of the multi-user game exits the game play session, the game play of the other users may continue and game play for each of the users that continued to play is used in identifying behavior metrics for the game associated with the user account [column 15, lines 16-22]. The behavior metrics are used to provide hints and other details at the user interface for a subsequent game play session of the game for the user account [column 15, lines 22-25]. The menu that provides available games for user selection [column 21, lines 37-44; figure 3B] renders behavior metrics either alongside the content or in a portion of the display screen that also renders the content of the selected game when a particular game is selected [column 21, lines 45-50; figure 3C]. As stated above, in a multi-user game, these behavior metrics are continually identified after the user exits the game and while other users continue to play the game. Thus, the rendered behavior metrics for a game window will be updated based on a change to the context of the game between the user exiting the game and a subsequent login of the user. 

5-5.	Regarding claims 9 and 17, Yu-Churchill-Stroud teach all the limitations of claims 8 and 16 respectively, wherein the plurality of windows are presented in a dynamic area of the menu, by disclosing that the menu has a first part referred to as a recent part and a second part referred to as an application part [Yu, paragraph 320]. See also an area of the menu displaying MRU tiles [Churchill, paragraph 25, lines 1-6] and a separate area displaying pins [Churchill, paragraph 26].
	Yu-Churchill-Stroud teach wherein only one of the plurality of windows is presented in the focused state at a time while remaining windows of the plurality of windows are presented in the glanced state, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321].

5-6.	Regarding claim 14, Yu-Churchill-Stroud teach all the limitations of claim 8, wherein the operations further comprise: changing user control from the menu to the video game content, by disclosing that when switching the viewing mode, disengaging focus on the selected item as shown in [Yu, paragraphs 468-469, figure 38] and [Churchill, paragraphs 31-32; figures 8-10].
	Yu-Churchill-Stroud teach receiving second user input requesting the menu; and presenting, based on the second user input to pin, the windows of the menu in the layer, wherein a window is presented in the focused state based on the window being previously presented in a selected state, by disclosing that if the user provides input to go back to the menu, the resume tile is broken down into  two smaller sub-tiles [Churchill, paragraphs 33-34; figures 10-11]. By providing the two sub-tiles in the resume tile, the user can simply and quickly switch focus between the experiences provided by the snapped app hub app and the boxing game [Churchill, paragraph 34]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the window that had been selected for viewing in a new viewing mode, in the second state when re-displaying the menu. This would the user to more simply and quickly switch focus between experiences in a multi-tasking environment.

6.	Claims 5-6, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Pub. No. US 2016/0191980 A1), in view of Churchill et al (Pub. No. US 2015/0128042), in view of Stroud (U.S. Patent No. 10,675,544), and further in view of Jin et al (Pub. No. US 2014/0298253).

6-1.	Regarding claims 5, 12, and 20, Yu-Churchill-Stroud teach all the limitations of claims 4, 11, and 19 respectively. Yu-Churchill-Stroud do not expressly teach the claim further comprising: receiving, from the input device, a user selection of the application window while the application window is in the focused state; presenting, in the layer, the application window in a selected state based on the user selection of the application window; and presenting, in the layer, an option to perform an action on the application window while the application window is in the selected state. Jin discloses displaying a window band in which a plurality of windows for displaying an execution result of an application are arranged to be adjacent to each other [paragraphs 146, 150, 157; figure 3]. A window may be displayed in three modes – a reduced mode, a general mode, and an expanded mode [paragraph 278]. When in reduced mode and the user inputs a tap gesture to one of the windows, the tapped window is changed to a general mode, which is a larger size [paragraphs 323-324; figure 46(b)-(c)]. When a user inputs a tap gesture to a window in general mode, the device may display the window in an expanded mode, which is larger in size [paragraphs 279, 296; figure 36(a)-(b)]. Each mode provides varying details of information and actions [paragraphs 281-283]. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide as part of the list of items of Yu-Churchill-Stroud, the three different modes of windows, as taught by Jin. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking.

6-2.	Regarding claims 6 and 13, Yu-Churchill-Stroud-Jin teach all the limitations of claims 5 and 12 respectively, wherein the action on the application window comprises one of presenting the application window as a pinned window or an adjacent window to the video game content, by disclosing providing multi-view mode icons that allow the user to present the application as pinned or PIP [Yu, paragraph 467].

7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Pub. No. US 2016/0191980 A1), in view of Churchill et al (Pub. No. US 2015/0128042), in view of Stroud (U.S. Patent No. 10,675,544), and further in view of Craner (U.S. Patent No. 8,640,166).

7-1.	Regarding claim 21, Yu-Churchill-Stroud teach all the limitations of claim 1. Although Yu-Churchill-Stroud disclose using various rules, heuristics, usage statistics, user-expressed preferences, user behaviors, or the like when selecting which applications to include on the personalized home screen [Churchill, paragraph 26, lines 7-14], Yu-Churchill-Stroud do not expressly teach wherein: the underlying application is selected from a list of applications ranked according to an interest level of the video game player in each application; the interest level of the video game player in the underlying application is determined from the content provided by the underlying application; and the content provided by the underlying application is specific to the video game player. Craner discloses providing a content suggestion menu to the user [column 23, lines 25-26]. Content of particular interest to the user is located based on the user profile and/or user history data, as well as anticipation scores, and the located content with the top anticipation scores are displayed [column 23, lines 40-56]. This would present more relevant content for the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applications based on user profile, user history data, and anticipation scores, as taught by Craner. This would present more relevant content for the user.

Response to Arguments
8.	The Examiner acknowledges the Applicant’s amendments to claims 1, 8, 14, and 16, the cancellation of claim 2, and the addition of claim 21.
	Regarding independent claim 1, Applicant alleges that Yu et al (Pub. No. US 2016/0191980 A1), in view of Churchill et al (Pub. No. US 2015/0128042), and further in view of Stroud (U.S. Patent No. 10,675,544) do not teach “presenting... an application window... selected based on an interest level of the video game player in the underlying application,” as has been amended to the claim, because Churchill only discloses a home screen 305 divided into two regions of tiles – (1) a first region for
MRU tiles 304 displaying four tiles that represent the most recently used apps/games, as well as
apps/games that may be currently running in the background [Churchill, paragraph 25], and (2)
a second region including several rows of pins 306 next to MRU tiles 304 representing apps/games selected by a user [Churchill, paragraph 26[.
	Contrary to Applicant’s arguments, Churchill also discloses that the second region including several rows of pins 306 may represent apps/games that are automatically populated by applying various rules or heuristics, or by analyzing usage statistics, user-expressed preferences, user behaviors, or the like [Churchill, paragraph 26, lines 7-14]. This includes the apps/games the user likes the most and/or uses the most frequently [Churchill, paragraph 26, lines 3-5]. Usage statistics, user-expressed preferences for certain applications, and user likes all represent a measure of a user’s interest in an application. Thus, Churchill does disclose presenting an application window in the home screen that is selected based on an interest level of the user in the underlying application.
	Similar arguments have been presented for independent claims 8 and 16 and thus, Applicant’s arguments are not persuasive for the same reasons. 
	Newly added dependent claim 21 has been rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Pub. No. US 2016/0191980 A1), in view of Churchill et al (Pub. No. US 2015/0128042), in view of Stroud (U.S. Patent No. 10,675,544), and further in view of Craner (U.S. Patent No. 8,640,166).
Applicant states that dependent claims 3-7, 9-15, and 17-21 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 8, and 16. However, as discussed above, Yu, in view of Churchill, and further in view of Stroud are considered to teach claims 1, 8, and 16, and consequently, claims 3-7, 9-15, and 17-21 are rejected.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178